                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

In Re: EVA JULIA SZILLERY,               )
                                         )      1:19-cv-00422-JAW
             Appellant.                  )

                ORDER ON MOTION TO AMEND A JUDGMENT

      A debtor in a long-closed bankruptcy proceeding who is appealing the denial of

her request to reopen her bankruptcy case files a motion seeking to have the caption

of this case changed, documents deleted from the public docket, her filing fee

transferred from this appeal to a new appeal that she has filed, and for the transcript

of the bankruptcy proceeding in which her motion was denied to be transferred to her

new bankruptcy appeal. Because the Court has already changed the caption of this

now-dismissed case at the debtor’s request, will not delete documents from the public

record, is without authority to transfer a filing fee from one case to another, and does

not control the filing of transcripts on its docket, the Court denies the debtor’s motion.

I.    BACKGROUND

      The procedural history of this bankruptcy appeal is described through October

18, 2019, in the Court’s order of November 25, 2019, Order on Mot. to Withdraw and

Discard the Disfigured Record (ECF No. 14) (Order), and the Court assumes

familiarity with that order. On November 25, 2019, the Court issued an order on Eva

Julia Szillery’s motion to withdraw and discard what she referred to as the

“disfigured record,” construing it as a request for voluntary dismissal pursuant to

Federal Rule of Civil Procedure 41(a)(2) and granting dismissal while denying Ms.
Szillery’s request for return of her filing fee. Id. at 2-3. The Clerk of Court entered

judgment on that same day. J. (ECF No. 15).

      On November 26, 2015, Ms. Szillery filed a motion seeking clarification of the

Court’s judgment because the “Pace[r] Monitor still list[ed] the case [as] Eva Szillery

v. University of Maine System, even though the University of Maine System has not

been creditor in the original Bankruptcy case.” Mot. for Clarification for Correct

Listing of the Appeal in the Pace Monitor (ECF No. 16). The Court granted this

motion for clarification on that same day, Order Granting Mot. for Clarification (ECF

No. 17), and an amended judgment issued. Am. J. (ECF No. 18).

      On December 5, 2019, Ms. Szillery filed a new bankruptcy appeal. Bankruptcy

Appeal, In re Eva J. Szillery, (D Me.) (No. 1:19-cv-00554-JAW), ECF No. 1. On

December 10, 2019, Ms. Szillery filed a motion to amend the amended judgment in

this case, No. 1:19-cv-00422-JAW. Mot. to Amend a J. (ECF No. 19) (Pet’r’s Mot.). In

this order, the Court addresses Ms. Szillery’s motion in this case.

II.   POSITION OF EVA JULIA SZILLERY

      Ms. Szillery states that the Court has made an error, and thus she is entitled

to a second amended judgment under Federal Rule of Civil Procedure 59(e). Pet’r’s

Mot. at 2. She states that her attorneys in her bankruptcy case did not tell her that

an attorney for the University of Maine filed a baseless claim on the University’s

behalf on September 30, 2005, and that if she had known, she would have opposed

the claim. Id.at 2-3. She states that one of the attorneys involved in this case is

conflicted as he represents her and simultaneously represents an administrator of



                                          2
the University of Maine, id. at 3, and that University of Maine attorneys have

improperly not withdrawn from the case. Id. All of this, according to Ms. Szillery,

has caused her to suffer deteriorating physical and mental health, as well as lost

income. Id. Ms. Szillery proceeds to describe the procedural history of this case. Id.

at 4.

        Ms. Szillery states that relief under Rule 59(e) “may only be granted for (1) to

accommodate an intervening change in controlling law; (2) to account for new

evidence not available at trial; or (3) to correct a clear error of law or prevent manifest

injustice.” Id. at 5. She says that it is this third justification for relief that applies to

her. Id. Ms. Szillery argues that “[i]t is a clear error of law in the case of an

unopposed order to enter the name of Appellee” because “[a]ltering Appellant’s Notice

of Appeal to a different one, leaving on the record and dismissing her real Notice of

Appeal is clearly results manifest injustice . . ..” Id. at 5-6 (emphasis in original). Ms.

Szillery asks that the Court “delete the complete Disfigured Notice of Appeal and file

Appellant’s Notice of Appeal as shown on EXHIBIT 3 from the Bankruptcy Court

Transmittal Shee[t]” and “[a]pply the already paid filing fee and us[e] the existing

transcript already paid by Appellant for her Appeal of Judge Fagone’s Minute Order

of July 25, 2019.” Id. at 6.

III.    DISCUSSION

        As best the Court can interpret Ms. Szillery’s motion, she is requesting four

separate things: (1) first, that the caption displayed on PACER in this case be altered

to reflect that there is no appellee; (2) second, that the Court delete all the documents



                                             3
in this docket which state that the University of Maine is the appellee; 3) third, that

the filing fee she paid for this case be applied to her new bankruptcy appeal; and (4)

fourth, that the transcript she already paid for be used in her new bankruptcy appeal.

        The Court seeks to reassure Ms. Szillery about the caption of this now

dismissed bankruptcy appeal. While PACER may reflect that the appeal is titled

Szillery v. University of Maine System, this is no longer the case. The amended

judgment in this case (and now this order) reflects that the caption is now In re: Eva

Julia Szillery, see Am. J., and it is the judgment that controls, rather than the docket

sheet. See Burke v. Comm’r of Internal Revenue, 301 F.2d 903, 903 (1962) (stating

that what is determinative is not the docket, but rather “the action of the court”).

Additionally, the docket sheet reflects that the University of Maine was terminated

from this appeal on September 12, 2019. Furthermore, this case has been dismissed

at Ms. Szillery’s request, and all further proceedings will take place in docket number

1:19-cv-00554-JAW, which Ms. Szillery does not contend has an incorrect caption.

Therefore, as the requested change to the caption of this appeal has already been

made and as this case has been dismissed at Ms. Szillery’s wish, the Court regards

Ms. Szillery’s further request to change a caption that has already been changed as

moot.

        Second, the Court cannot delete documents from the public docket on which

they reside. Once a document has been filed on the public docket, it becomes a public

record and the Court is not authorized to delete it absent compelling reasons. See

United States v. Kravetz, 706 F.3d 47, 59 (1st Cir. 2013). There are no such compelling



                                           4
reasons here, particularly as the source of Ms. Szillery’s upset—the incorrect caption

on her dismissed appeal—has been corrected by the amended judgment.

      Third, the Court has no authority to use the filing fee Ms. Szillery paid in this

bankruptcy appeal for Ms. Szillery’s new bankruptcy appeal. As the Court stated in

its November 25 Order, “[i]t was Ms. Szillery who filed in this Court and her later

decision not to proceed does not affect the filing fee, which is due and payable at

filing.” Order at 2. Similar logic applies to transferring the filing fee. Ms. Szillery

chose to open a new bankruptcy appeal, and the filing fee for that new case “is due

and payable at filing.” Id. The Court is aware of no provision of law that would

permit it to transfer a filing fee from one case to another. The Court notes that in the

underlying bankruptcy case, Ms. Szillery filed a petition to waive her filing fee for her

new bankruptcy appeal, Pet. to Waive Filing Fee, In re: Eva Julia Szillery, (Bankr. D.

Me.) (No. 05-11636) (ECF No. 142), which was denied as lacking in sufficient detail.

Id., Order Denying Mot. to Waive Filing Fee (ECF No. 143).

      If the filing fee for her new case presents a financial hardship for Ms. Szillery,

she is entitled to file a form AO 240 “Application to Proceed in District Court Without

Prepaying Fees or Costs” (available on the website of the United States District Court

for the District of Maine) on the docket of her new bankruptcy appeal, and the Court

will consider the merits of that application. The Court cautions Ms. Szillery that if it

is to grant such an application, the application must contain enough information

about her income and finances for the Court to determine whether she is eligible for

a fee waiver.



                                           5
      Fourth, the Bankruptcy Court possesses the official transcript for the

proceeding before Judge Fagone on Ms. Szillery’s motion to reopen her chapter 13

case, id., Tr. of Mot. to Reopen Chapter 13 Case and Generic Mot. (ECF No. 137), and

Ms. Szillery should address her request for that transcript to be filed on the docket

in her new bankruptcy appeal to the Bankruptcy Court. The Clerk of the Bankruptcy

Court has the responsibility of transmitting the record on appeal or providing notice

that the record is available electronically to this Court.     See FED. R. BANKR. P.

8010(b)(1).

      While the Court understands that Ms. Szillery may be frustrated, she has not

suffered “manifest injustice” entitling her to relief under Rule 59(e). This bankruptcy

appeal was dismissed and the caption changed at her request. The Court is not able

to provide Ms. Szillery with the remaining relief she requests related to her filing fee

and the transcript of proceedings in her underlying bankruptcy case.

IV.   CONCLUSION

      The Court DENIES Eva Julia Szillery’s Motion to Amend a Judgment (ECF

No. 19).

      SO ORDERED.

                                        /s/ John A. Woodcock, Jr.
                                        JOHN A. WOODCOCK, JR.
                                        UNITED STATES DISTRICT JUDGE

Dated this 20th day of December, 2019




                                           6
